ETF ACTIVELY MANAGED TRUST Certificate of Amendment to Certificate of Trust Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act, the undersigned Trust executed the following Certificate of Amendment: 1. The name of the Statutory Trust is ETF Actively Managed Trust. 2. The Certificate of Trust is hereby amended by deleting Section 1 of the Certificate of Trust in its entirety and replacing it with the following: 1. The name of the Statutory Trust is ETF Series Trust I. 3. This Certificate of Amendment shall be effective upon filing. IN WITNESS WHEREOF, the undersigned has executed this Certificate on the 16th day of September, 2013. By: /s/ William J. Smalley Name: William J. Smalley Title: Trustee
